DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. Applicant has not filed certified copies of EM008546667 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid,  the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Claim Objections
Specification
1)  For clarity, the figure must be described as to angle of view i.e. front view or plan view for example.
2)  There is a sentence after the statement of the design: “A series of aligned elongated perforations …” This sentence is objected to because there is no indication in the drawings that an object (see rejection below under 35 U.S.C. 171) is shown and there is no visual indication that the imagery represents perforations because what is claimed is not clear (see rejection below under 35 U.S.C. 112 (a) and b)) 
To resolve the objection, cancel the statement. 
3)  After the claim statement there is a sentence beginning with “Application for overall protection …” This appears to be a restatement of the required sentence before it. 
For clarity and to resolve the objection, cancel the statement. 
Rejection under 35 U.S.C 171
The following is a quotation of 35 U.S.C. 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefore, subject to the conditions and requirements of this title. The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.
The claim is rejected under 35 U.S.C. 171 because the design is not shown applied to an article of manufacture. 
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance.  See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171. Ex parte Strijland, (BdPatApp&Int) 26 USPQ2d 1259, 1262
The title, “ornamentation”, does not specifically identify the article in which the design is embodied. A pattern or idea is not an article of manufacture. Moreover, the drawings do not show the design applied to an object. 
Note the following related to the claiming of “ornamentation” apart from an article of manufacture:
1) The fact that the disclosed design may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. 
2) A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
The invention is not the article and is not the design per se, but is the design applied.  When the applicant has shown the design applied to one article, applicant has fulfilled the requirement of reducing the invention to practice, and applicant may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given. In re Application of William Schnell., 8 USPQ 19, 24 (CCPA 1931) citing Ex parte Cady, 1916 C.D. 62, 232 O.G. 621 (Comm' r Pat. 1916) 
3) It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.  [T]he design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application. In re Schnell supra, at 26
4) The claim in a design patent must be directed to the design for an article not the design of an article and is inclusive of ornamental designs of all kinds including surface ornamentation as well as configuration of goods (35 U.S.C. 171). In re Zahn, 204 USPQ 988 at 995(CCPA 1980). Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation. 
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP § 1503.01.
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). Any change in the title must have antecedent basis in the filed papers. It must be apparent that applicant was in possession of the amended design at the time of original filing. 
Clarification of the title by specifying the article in which the design is embodied in this application will likely introduce new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f) because there is no antecedent basis in the application papers  to make this change. Adding drawings figures would introduce new matter. 
Inasmuch as the claim may be later determined to be proper subject matter for a design patent it is rejected under:
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
[AltContent: textbox (original drawing)][AltContent: textbox (amendment to consider)]See the following illustration:














The boundaries of the claimed design cannot be determined because the linear features open out into what may be drawing sheet space. See the top arrows pointing out features. And, the spaces between the elements continues into what may be the drawing sheet space. See the arrows on the side of the drawing sheet pointing out the example areas where the interior areas flow into the wider sheet space. The grey border around the white background is not the edges of the design. It is the area around the drawing sheet. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve this rejection, consider adding a dot dash dot boundary joining the edges of the element lines around the edge of the grouping of features. The examiner includes in the above illustration an example of this boundary. 
To add a boundary within the space of the line elements would introduce new matter. To add a boundary that is beyond the points where elements end would introduce new matter. 
Note the following: where no boundary line is shown in a design application as originally filed, but it is clear from the design specification that the boundary of the claimed design is a straight broken line connecting the ends of existing full lines defining the claimed design, applicant may amend the drawing(s) to add a straight broken line connecting the ends of existing full lines defining the claimed subject matter. Any broken line boundary other than a straight broken line may constitute new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). See MPEP 1503.02 section III. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). If applicant chooses to amend the drawing and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). There must be antecedent basis in the original filing to support any changes made to the disclosure. 
It must be apparent that applicant was in possession of the amended design at the time of original filing. If a corrected drawing is submitted in response to the Office action, it must be in compliance with 37 CFR 1.121(d). 
An amended figure must include the same label 1 as the original drawing. 
Conclusion
The application is rejected under 35 U.S.C. 112 (a) and (b). A reply to the Office action is required to avoid abandonment of the application.
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 

	
	

Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918